Citation Nr: 1144735	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-02 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for hypertension, currently evaluated as 10 percent disabling.  

2.  Entitlement to a compensable disability rating for service-connected left ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977 and August 1980 to June 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision rendered by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's claims folder is currently in the custody of the Montgomery, Alabama RO.  

The claim for an increased rating for hypertension is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

On VA examination in December 2004, left ear hearing loss disability was manifested by Level II hearing acuity.  On VA examination in May 2009, left ear hearing loss disability was manifested by Level I hearing acuity.  


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for left ear hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2011).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the claimant is expected to provide. 

Here, the Veteran was provided a VCAA notice letter in September 2004 that complied with 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, in a March 2009 letter, the Veteran was provided general information as to how VA assigns disability ratings and effective dates.  In addition, in that letter, he was provided the specific rating criteria for hearing loss disabilities.  See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  

The Board also concludes VA's duty to assist has been satisfied.  Service treatment records are in the file.  Relevant private outpatient treatment records and VA outpatient treatment records were obtained.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  The Veteran underwent VA audiologic examinations in December 2004 and May 2009.   

Concerning these VA examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report of the May 2009 examination reflects that the examiner reviewed the Veteran's claims file and his medical history, and recorded his current complaints.  Both the December 2004 and May 2009 VA examiners conducted appropriate audio examinations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  In addition, the audiological examiners described the effects of the hearing loss disability on the Veteran's ordinary activities of daily life.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011).  

Finally, in the Veteran's service organization's October 2011 Written Brief Presentation, the representative requests remand of this matter in order to afford the Veteran a more contemporaneous VA examination since the examination in May 2009.  The representative offers no evidence that the examination is inadequate, but only cites the passage of time since the most recent examination and speculates that it is "plausible" that the condition worsened since the most recent examination.  

The fulfillment of VA's duty to assist the claimant in the development of his claim includes the conduct of a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, the mere passage of time does not automatically render an examination inadequate; rather, there must be evidence of a change in the condition of an allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  

Here, the service representative's vague allegation concerning a possibility of worsening of condition and the mere passage of time since the May 2009 examination, without more, are insufficient bases to order another VA examination.  In addition, subsequent to the May 2009 examination there are VA outpatient treatment records but they do not reveal any worsening in the service-connected left ear hearing loss disability.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Accordingly, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Analysis

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Further, the Board must evaluate the medical evidence of record since the filing of the claim and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The criteria for rating hearing loss disability establish eleven auditory acuity levels designated from I to XI.  Tables VI and VII as set forth in the regulations are used to calculate the rating to be assigned.  38 C.F.R. § 4.85 (2011).  

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f) (2011).  

In instances where, because of language difficulties, the Chief of the Audiology Clinic or other examiner certifies that the use of both puretone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on puretone averages.  38 C.F.R. § 4.85(c) (2011).  When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2011).  

Here, the record reflects that service connection for a left ear hearing loss disability was granted by way of a July 1986 decision.  An initial non-compensable (0 percent) disability rating was assigned.  The current claim was initiated in September 2004.  

The Veteran supplied a November 2004 audiogram from the Anniston Army Depot.  It reveals pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
10
65
65

The report, however, reflects that speech audiometry testing was not conducted.  As noted, such testing is required in order to accurately rate the disability.  Thus, the results from the November 2004 audiogram cannot be used in evaluating the Veteran's hearing impairment.  

In any event, the Veteran underwent an adequate audiological examination contemporaneous to the November 2004 exam in December 2004.  During the December 2004 VA examination, in regard to the functional effects caused by the Veteran's hearing loss, he described decreased hearing when using the telephone or listening to the television.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
5
60
70

Speech audiometry revealed speech recognition ability of 88 percent in the left ear.  

The application of the Rating Schedule to the audiometric evaluation shows that the Veteran had Level II hearing in his left ear, which after assigning a Level I for the non-service-connected right ear, warrants a noncompensable evaluation under Diagnostic Code 6100.  

During the May 2009 VA examination, in regard to the functional effects caused by the Veteran's hearing loss, the Veteran reported that he could not hear conversations well over the phone.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
15
70
80

Speech audiometry revealed speech recognition ability of 92 percent in the left ear.  

The application of the Rating Schedule to the audiometric evaluation shows that the Veteran had Level I hearing in his left ear, which after assigning a Level I for the non-service-connected right ear, again, warrants a noncompensable evaluation under Diagnostic Code 6100.  

To the extent that the Veteran contends that his left ear hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty hearing on the telephone and when listening to television, is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he has not been shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  

That is not to say that the Board has not considered the Veteran contentions.  It has.  The Board acknowledges the Veteran's reports of difficulty hearing.  Even after considering the Veteran's contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a 10 percent rating or higher are not met.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the hearing loss disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has not described any unusual features associated with his hearing impairment.  In addition, the VA examiner in May 2009 provided an opinion indicating that the hearing loss disability did not render the Veteran unemployable and that gainful employment could be possible if he used a hearing aid, assistive technology, vocational rehabilitation, or medical intervention.  Thus, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.   

In addition, based upon the guidance of the Court in Fenderson and Hart, the Board has considered whether a staged rating is appropriate for the Veteran's service-connected left ear hearing loss.  The Board has not found any significant variation in the Veteran's symptomatology or clinical findings that would warrant the assignment of any staged rating.  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has indicated that he suspects that he lost a job on account of his hearing disability and that he could not obtain another job as a security guard for the same reason.  As discussed above, the May 2009 VA examination addressed the impact of the Veteran's hearing disability on his employability.  More significantly, the Veteran's statements overall (including those contained in the October 2004 and February 2009 VA Form 21-8940s) indicate that he believes that he is unemployable due to several service-connected disabilities, particularly coronary artery disease.  The TDIU issue was separately adjudicated and denied by the RO in October 2009, which the Veteran did not appeal.  No further action on this issue is warranted by the Board. 


ORDER

A compensable disability rating for service-connected left ear hearing loss is denied.  


REMAND

Unfortunately, the Board finds that the claim for an increased rating for hypertension must be remanded to ensure that all relevant records are associated with the Veteran's claims file.  

In particular, in May 2008, the Veteran advised VA that he was in receipt of Social Security Administration (SSA) disability compensation.  He supplied a Notice of Decision that indicates that he is disabled as a result of coronary artery disease and disorders of the spine.  The Board recognizes that service connection is in effect for coronary artery disease associated with hypertension.  Other than the Notice of Decision, no records relied upon by SSA in making that determination were provided.  

When VA is put on notice of the existence of SSA records which have the reasonable possibility of substantiating the Veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 2010).  As part of its duty to assist, the VA must make as many requests as are necessary to obtain relevant records from Federal departments or agencies.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

"Relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim.  See Black's Law Dictionary 1316 (8th ed. 2004) (defining "relevant" as "[l]ogically connected and tending to prove or disprove a matter in issue; having appreciable probative value-that is, rationally tending to persuade people of the probability or possibility of some alleged fact")."  Golz v. Shinseki, 590 F.3d 1317, 1321 (2010).

Here, the SSA records are relevant to the determination of the appropriate disability rating for the service-connected hypertension disability evaluations on appeal.  As such, these matters must be remanded in order to obtain the records.  

Accordingly, this matter is REMANDED for the following action:

1.  The RO should attempt to obtain the appellant's SSA records, and associate these records with the claims folder.  To the extent attempts to obtain records are unsuccessful; the claims folder should contain documentation of the attempts made.  The Veteran and his representative should also be informed of any negative results, and should be given an opportunity to obtain the records.  
2.  Obtain updated VA treatment records dating since January 2010.  

3.  If and only if addition evidence or argument is received showing a worsening of the service-connected disability in question, then the RO/AMC should consider the propriety of obtaining a contemporaneous VA examination to obtain evidence as to the current severity of the service-connected hypertension.  

4.  Upon completion of the above-requested development, the RO should readjudicate the claim currently on appeal, and such readjudication must include consideration of any additional evidence of record, in particular the Social Security disability determination records and any additional evidence or argument obtained or provided by the appellant.  

If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board if otherwise in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



Department of Veterans Affairs


